DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-23 are pending of which claims 21-23 remain withdrawn from consideration. Amendment has overcome the objection to claim 2 for minor informalities. Amendment has overcome previously set forth rejections under 35 USC 112(b). Claim amendments specifying both a plasma source within the plasma chamber and supplying downstream of the plasma chamber a hot gas sheath flow have overcome previously set forth rejections under 35 USC 102 and under 35 USC 103.

Claim Interpretation
The limitation “measured using ISO 9276-6” will be interpreted to require the manipulation of any of the process steps set forth in the standard ISO 9276-6 for measuring sphericity.
Claims 16, 17, and 19 recite numerical values modified by the word “about”. Paragraph [0024] of the specification as filed states “as used herein, terms of approximation, such as ‘approximately,’ ‘substantially,’ or ‘about,’ refer to being within a ten percent margin of error”; therefore, the numerical values modified by “about” in claims 16, 17, and 19 will be interpreted to encompass values within a ten percent margin of error of the recited numerical values.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 as amended June 24, 2022 requires that the step of supplying the hot gas sheath flow comprise discharging the hot gas sheath flow to surround the plasma chamber, but claim 1, on which claim 2 depends requires that same supplying step occur downstream of that same plasma chamber. Paragraph [0024] of the specification indicates how “downstream” is intended to be interpreted by stating “the terms ‘upstream’ and ‘downstream’ refer to the relative direction with respect to the motion of an object or a flow of fluid. For example, ‘upstream’ refers to the direction from which the object has moved or fluid has flowed, and ‘downstream’ refers to the direction to which the object is moving or the fluid is flowing.” It is not clear how a supplying step can both occur downstream of a plasma chamber yet that same supplying step can comprise a substep of surrounding that same plasma chamber, in view of the definition of “downstream” provided in the present disclosure. Note that claim 10 does not introduce uncertainty because claim 10 does not explicitly limit the “supplying” step which claim 1 requires occur downstream of the plasma chamber. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 10-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US20070084308) in view of Larouche (US20180214956). Nakamura was cited though not relied upon on the office action dated March 24, 2022.
Regarding claim 1, Nakamura discloses a method of treating a feedstock powder of feedstock particles (powder material 144 [0048], [0060]) in a powder treatment assembly (ultrafine particle producing apparatus Fig. 1, [0030], claim 1). Nakamura discloses directing the feedstock powder from a feedstock discharge nozzle into a plasma chamber (plasma torch 12, [0043], Figs. 1, 2) within a reactor of the powder treatment assembly (“introduction tube 14a has a nozzle mechanism for spraying the powder material into the thermal plasma flame” [0060], Figs. 1, 2). Nakamura teaches exposing the feedstock powder to a plasma field generated by a plasma source within the plasma chamber ([0060-61], claim 1) to form a treated powder (generate ultrafine particles [0061]). Nakamura discloses supplying downstream of the plasma chamber a gas flow (mixed gas A) and a sheath gas flow (gas B) ([0066], Figs. 1, 4). Nakamura shows that the introduced gases surround the opening in top panel 17 through which the material worked upon enters (Figs. 1, 4), thereby showing that the gas surrounds the treated powder to some extent.
The process disclosed by Nakamura reacts gases to form fine particles of decreased size relative to feed powder [0061], [0091], [0106], [0113], [0118], but Nakamura does not disclose introducing a hot gas sheath such that the treated powder has an increased sphericity relative to the feedstock particles.
Larouche teaches methods for producing metal spheroidal powders [0002]. Larouche teaches providing a metal source, aligning the metal source with the plasma of at least one plasma source, and contacting the heated metal source with the plasma of the least one plasma source to causing atomization of the metal source [0016]. Larouche teaches that a high yield of fine powder is achieved by supplying hot gas to the atomization zone [0045] and broadly defines the atomization zone as a zone in which the material is atomized into droplets of the material [0033]. Larouche teaches that resulting powder is “very pure and spherical” [0143]. 
Both Nakamura and Larouche teach producing fine particles by exposing a feed material to a plasma and surrounding the particles exposed to plasma by a gas to some extent. The portion of the apparatus disclosed by Nakamura which corresponds to the “atomization zone” as defined by Larouche is downstream of the plasma chamber disclosed by Nakamura (Figs. 1, 4).
It would have been obvious for one of ordinary skill in the art to substitute the supplying hot gas to the atomization area in the process of producing fine particles by exposing feed material to a plasma source taught by Larouche [0045] for the supplying of gases to the atomization area in the process of producing fine particles by exposing feed material to a plasma source disclosed by Nakamura [0066], particularly in view of Larouche’s teaching that supplying hot gas to the atomization zone results in a high yield of fine powder [0045] and Nakamura sets forth producing fine powder as an objective [0013]. Considering Larouche discloses that such a process results in “very pure and spherical” powder [0143], and Larouche specifically teaches spherical powder as desirable [0003], the results of the substitution of the hot gas taught by Larouche for the gas disclosed by Nakamura would be a predictable formation of spherical treated particles which by definition of “spherical” have an increased sphericity relative to the feedstock particles of an unspecified shape. See MPEP 2143(I)(B).
Regarding claims 2 and 10, Nakamura shows discharging the hot gas sheath flow in a chamber to surround a discharge orifice immediately downstream of the plasma chamber before being directed downward to surround the treated powder downstream of the plasma chamber (Figs. 4 and 5a, [0072]), which appears to meet the language in the specification in paragraph [0042] which serves as a basis for limitations added to claim 2 by amendment.
Regarding claim 11, Nakamura discloses that the supplied gas flows through a pipe [0072]. Flow through a pipe is cylindrical.
Regarding claim 12, Nakamura shows that the distribution chambers are centrally located within panel 17 in the reactor (Fig. 1).
Regarding claim 14, in one example Larouche teaches that the supplied gas is argon [0128]. In substituting the gas taught by Larouche for the gas disclosed by Nakamura in the process disclosed by Nakamura as applied above, it would have been obvious for one of ordinary skill in the art to substitute the specific gas which Larouche teaches. Nakamura discloses argon as an appropriate sheathing gas [0064-65]. Note that the present disclosure identifies controlling cooling as a function of the sheath gas in paragraph [0041] despite identification of such gas as a “hot gas”.
Regarding claim 15, Nakamura discloses that the feedstock particles, which would include a surface portion of the feedstock particles evaporate upon introduction to the plasma source [0061]. 
Regarding claim 16, Nakamura discloses that the feedstock particles have a maximum size of 10 µm [0091].
Regarding claim 17, Nakamura discloses that the feedstock particles have a maximum size of 10 µm [0091] which approaches the claimed average particle size range of 10-150 µm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Regarding claim 18, Nakamura discloses that the treated particles are smaller in size than the feedstock particles [0106]. 
Regarding claim 19, Larouche teaches that the plasma atomization process taught by Larouche results in a powder size of 0-106 µm [0013]. Considering it is the gas disclosed by Larouche in the process disclosed by Nakamura in view of Larouche as applied above, the resulting particles would be expected to be within those taught by Larouche for resulting particle size range, and given the amounts disclosed Nakamura for starting particle sizes [0091], the size ranges disclosed by Nakamura in view of Larouche would approach the ranges recited in claim 19. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Note that claim 19 depends on claim 17.
Regarding claim 20, Nakamura discloses metals or alloys as preferred feed materials [0092], thereby suggesting pure metal as an appropriate feed material. Nakamura exemplifies silver as a feed material [0112-113]. Further as Larouche discloses that a titanium alloy is an appropriate feed material plasma spheroidization, [0128], [0148]; therefore, it would have been obvious to one of ordinary skill in the art to spheroidize a titanium alloy powder in the process disclosed by Nakamura in view of Larouche as applied above, and considering Larouche’s teachings of successfully spheroidizes a titanium alloy [0128], [0148], the results of applying the process disclosed by Nakamura in view of Larouche to a titanium alloy would predictably be a spheroidized powder.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US20070084308) in view of Larouche (US20180214956), as applied to claim 1 above, and further in view of ISO 9276-6 (ISO, ISO. "9276–6 Representation of Results of Particle Size Analysis—Part 6: Descriptive and Quantitative Representation of Particle Shape and Morphology." ISO, Geneva (2008): 23). ISO 9276-6 is cited in the office action dated March 24, 2022.
Regarding claim 3, Larouche teaches that resulting powder is “very pure and spherical” [0143]. Nakamura in view of Larouche does not disclose measuring sphericity using ISO 9276-6. ISO 9276-6 itself states that ISO 9276 part 6 specifies rules and nomenclature for the description and quantitative representation of particle shape and morphology (Abstract first paragraph, Scope first paragraph) and that the aim of particle analysis is to determine the most appropriate characterization method for a particular application which implies a profound understanding of the relationship between particle characteristics and macroscopic product and process properties (Abstract fourth paragraph). ISO 9276-6 teaches that Broad industrial use of image analysis techniques requires standardized methods of measurement for the characterization of the size, geometrical shape and morphology of particles. Considering Larouche indicates spherical particles as desirable [0003] and ISO 9276-6 establishes standards for quantitative representation for particle shape and morphology, thereby establishing suitability of ISO 9276-6 for quantitative representation for particle shape and morphology, one of ordinary skill in the art would have regarded using ISO 9276-6 to measure sphericity as an obvious application of known standards of characterizing particle shape and morphology to a known process for which particle shape and morphology is to be controlled. See MPEP 2144.07 for further discussion on obviousness in view of art recognized suitability for an intended purpose.
Regarding claim 4, Nakamura in view of Larouche is silent on the measured value of the sphericity of the resulting powder. Sphericity is a property of a powder that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the substantial similarity between the process disclosed by Nakamura in view of Larouche and the process of the inventive disclosure, and considering Larouche’s teachings of spherical powder as desirable [0003], the combination of Nakamura in view of Larouche as applied above establishes a sound basis that the very pure and spherical powder resulting from the process disclosed by Nakamura in view of Larouche would meet the presently claimed average sphericity of treated powder greater than 0.85.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US20070084308) in view of Larouche (US20180214956),  as applied to claims 1, 10, and 12 above and further in view of Dorval Dion (US 20200180034). Dorval Dion is cited in the office action dated March 24, 2022.
Nakamura in view of Larouche does not disclose that components are formed from graphite.
Dorval Dion teaches plasma processing of materials to produce fine metal powder [0002], [0011], which Dorval Dion suggests can be applied to powder feedstock [0062]. Dorval Dion defines a confinement chamber (154 Figure 2) around the plasma area where the heat treatment takes place [0050]. Dorval Dion teaches that the apparatus components which provide the feedstock are made of graphite [0046], including the confinement chamber [0058], and the housing component (converging cap 152) which locates feedstock inlet and plasma source [0050], [0058]. Dorval Dion teaches that graphite will not melt, has a very high sublimation point, exhibits a strong resistance to thermal shocks, and that graphite is also affordable, readily available and can be easily machined [0058].
Each of Nakamura, Larouche, and Dorval Dion teach heat treating feedstock powder in a plasma field to produce fine particles. Nakamura discloses that the plasma flame reaches high temperatures [0096].
Given the properties which Dorval Dion teaches for graphite in plasma processing powder feedstock [0058], it would have been obvious for one of ordinary skill in the art to form at least one of any of the components which defines the assembly to some extent in the process disclosed by Nakamura in view of Larouche from graphite.

Response to Arguments
Applicant argues that the amendment filed June 24, 2022 corrects indefiniteness under 35 USC 112(b). While amendment has successfully overcome previously set forth rejections under 35 USC 112(b), the amendment has introduced new grounds of uncertainty with respect to the supplying step as recited in dependent claim 2.
Applicant’s arguments, see arguments regarding no disclosure of supplying downstream of the plasma chamber a hot gas sheath flow that surrounds the treated powder, filed June 24, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) over Sungail (US20200078861) and under 35 USC 102(a)(1) over Sayce (US3989512) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Nakamura (US20070084308) in view of Larouche (US20180214956) applied above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV). Specifically, Nakamura and Larouche are herein relied upon to meet the limitations which applicant argues ISO 9276-6 (ISO, ISO. "9276–6 Representation of Results of Particle Size Analysis—Part 6: Descriptive and Quantitative Representation of Particle Shape and Morphology." ISO, Geneva (2008): 23) and Dorval Dion (US 20200180034) fail to meet.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 presently recites [a] method of treating a feedstock powder of feedstock particles in a powder treatment assembly, the method comprising: directing the feedstock powder from a feedstock discharge nozzle into a plasma chamber within a reactor of the powder treatment assembly; exposing the feedstock powder to a plasma field generated by a plasma source within the plasma chamber to form a treated powder having treated particles with an increased sphericity relative to the feedstock particles; and supplying downstream of the plasma chamber a hot gas sheath flow that surrounds the treated powder. Claim 1 locates the plasma source within some structure meeting the claimed plasma chamber, and the claim requires that that some act of supplying sheath gas occurs downstream of that same plasma chamber within which the plasma source is located. Paragraph [0024] of the specification states “the terms ‘upstream’ and ‘downstream’ refer to the relative direction with respect to the motion of an object or a flow of fluid. For example, ‘upstream’ refers to the direction from which the object has moved or fluid has flowed, and ‘downstream’ refers to the direction to which the object is moving or the fluid is flowing.”   Claim 5 depends on claim 1 and further limits claim 1 by reciting the plasma source comprises a plurality of plasma torches.
Sungail (US20200078861), was previously relied upon to anticipate claim 1 as originally examined. Sungail discloses that both the plasma source and the gas flow are introduced into a common reactor [0151]. Sungail does not disclose some structure in which the plasma source is located and downstream of which some sheath gas supplying step occurs.
Sayce (US3989512) was previously relied upon to anticipated both claim 1 and claim 5; however, the gas previously relied upon to meet the sheath gas limitation is supplied around electrodes of plasma sources which claim 1 requires be within the plasma chamber. Sayce therefore cannot meet claim 1 as amended because Sayce cannot meet the limitations required of claim 1 which locates the plasma source within some structure meeting the claimed plasma chamber, and the claim requires that that some act of supplying sheath gas occur downstream of that same plasma chamber. 
The combination of Nakamura (US20070084308) in view of Larouche (US20180214956) is the closest prior art combination of record to claim 1 as presently entered. The arrangement of supplying gas downstream shown by Nakamura (Fig. 1, 4) deliberately directs gas to a tail end of the plasma source upon leaving the plasma chamber [0028]. Upon introduction of a plurality of plasma torches, the arrangement disclosed by Nakamura would no longer be capable of both surrounding the powder to some extent as required by  claim 1 and directing gas to a tail of the plasma torch as taught by Nakamura because the arrangement would lack a clearly defined tail of a plasma torch. As the specific arrangement taught by Nakamura is relied upon to meet the claimed step of supplying downstream of the plasma chamber a hot gas sheath flow that surrounds the treated powder, the combination of Nakamura in view of Larouche cannot meet all limitations of presently recited claim 5.
Claim 5 defines over the closest  prior art references of record for at least the reasons provided above.
Claims 6-9 depend on claim 5 and incorporate the limitations of claim 5 by dependence. Claims 6-9 define over the prior art for at least the reasons given above with respect to claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            	
/SALLY A MERKLING/            SPE, Art Unit 1738                                                                                                                                                                                            	9/9/2022